Citation Nr: 0033474	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  98-09 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability, claimed as a back disorder, 
as the result of a fall at a VA medical facility on August 
15, 1997.

2.  Entitlement to compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability, claimed as a right knee 
disorder, as the result of a fall at a VA medical facility on 
August 15, 1997.

3.  Entitlement to a rating greater than 50 percent for post 
traumatic stress disorder (PTSD).

4.  Entitlement to a total rating for compensation purposes 
based on individual unemployability by reason of service- 
connected disabilities 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


REMAND

The veteran served on active duty from November 1968 to 
September 1971.

This case comes before the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in which the veteran was denied a rating greater than 50 
percent for PTSD, denied entitlement to a total rating for 
compensation purposes based on individual unemployability by 
reason of service-connected disabilities, and denied 
entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for additional disability, claimed as a back disorder and a 
right knee disorder, as the result of a fall at a VA medical 
facility on August 15, 1997.  The veteran subsequently 
appealed these decisions.

Although the Board notes that the RO did not certify the 
veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability by 
reason of service- connected disabilities for appeal, the 
Board finds that this claim is appropriately addressed in 
this appeal.  The Court has consistently found that where a 
veteran challenges his employability, the Board is obligated 
to infer a claim of TDIU and address this claim in the 
appeal.  Romeo v. Brown, 5 Vet. App. 388 (1993).  The Board 
finds that the veteran in the present case has raised this 
claim, had it denied, and has indicated his disagreement with 
the denial.  Therefore, the Board will consider this issue on 
appeal and will address it in the remand.

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the veteran submit a well-grounded claim 
in order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, ___ (Nov. 9, 2000) (to be codified as amended at 
38 U.S.C. § 5107).  In addition, the duty to assist itself 
was amplified and more specifically defined by statute.  See 
VCAA, § 3(a) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A).  Moreover, VA has a duty to assist unless there 
is no reasonable possibility that such assistance will aid in 
substantiating the claim.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, § 3(a) (to be codified as amended at 38 U.S.C. 
§ 5103A).  This assistance specifically includes obtaining 
all relevant records, private or public, adequately 
identified by the claimant with proper authorization for 
their receipt; obtaining any relevant evidence in federal 
custody; and obtaining a medical examination or opinion where 
indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, § 3(a) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A).  

In light of the new statutory language and the Board's review 
of the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claims.  With regard 
to the veteran's claims of entitlement to compensation 
benefits under 38 U.S.C.A. § 1151 for additional disability, 
claimed as a back disorder and a right knee disorder, as the 
result of a fall at a VA medical facility on August 15, 1997, 
the Board notes that in his May 2000 Substantive Appeal, the 
veteran stated that he had filed a Federal Tort Claims Act 
(FTCA) action, and had received a settlement payment for his 
injuries.  The FTCA action and the documents surrounding this 
action are not of record and may be probative of the 
veteran's claims.  Additionally, the Board notes that the 
veteran has never been provided an examination of his low 
back and right knee to determine the level of disability, if 
any, and whether any disability is related to his 1997 fall.

Turning to the veteran's claim of entitlement to a rating 
greater than 50 percent for PTSD, review of the medical 
evidence of record reveals a conflict in the medical evidence 
regarding the severity of the veteran's condition.  The 
September 1997 discharge summary of the veteran's 
participation in the PTSD program at the VA medical center in 
Tuscaloosa, Alabama, states that the veteran is "never 
considered employable."  Additionally, VA outpatient 
treatment records from the veteran's treating mental health 
physician note on several occasions that the veteran has a 
Global Assessment Functioning score (GAF) of 44-45.  GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders, 32 (4th ed. 1994).  A GAF of 41 to 50  
is defined as "serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
These notations also indicate that the veteran has severe 
PTSD causing social, occupational and interpersonal 
impairment.  However, in a May 2000 VA examination report, 
the examiner stated the veteran's PTSD was severe, and noted 
a current GAF of 50, and reported that the veteran's GAF over 
the past year was 55.  A GAF of 55 is defined as "moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Additionally, the May 
2000 examiner did not discuss the degree of the veteran's 
occupational and social impairment.  Because it is not the 
function of the Board to make medical determinations, there 
is insufficient information in the record upon which the 
Board can make a decision as to the severity of the veteran's 
PTSD, considering the conflicting medical opinions of its 
severity.  Finally, the Board notes that the record does not 
contain a social and industrial survey of the veteran to 
assist in the evaluation of his employability.  

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
simply not ready for appellate review.  To ensure due 
process, and to ensure that the VA has met its duty to assist 
the veteran in developing the facts pertinent to his appeal, 
the case is REMANDED to the RO for the following development:

1.  The RO should also attempt to secure 
copies of all VA outpatient and 
hospitalization treatment records 
pertaining to the veteran from the VA 
medical facilities in Birmingham and 
Tuscaloosa, Alabama, from September 1999.

2.  The RO should attempt to obtain all 
documents pertaining to the veteran's 
Federal Tort Claims Act action and 
settlement in connection with his fall at 
the VA medical facility in Tuscaloosa, 
Alabama, in August 1997.  These records 
should be associated with the claims 
file. 

3.  Upon receipt of any and all such 
records, the RO should accord the veteran 
an examination to ascertain the extent of 
his low back, coccyx, and right knee 
disability, if any.  The veteran's claims 
folder is to be made available to the 
examiner for review prior to this 
examination.  The RO should notify the 
veteran of the consequences of failing to 
report for the examination.  The examiner 
should be specifically requested to 
provide opinions as to whether there are 
current disabilities of the low back, 
coccyx, and right knee, and if so, 
whether these disabilities are 
etiologically related to the veteran's 
fall at a VA medical center in August 
1997.  All findings, and the reasons and 
bases therefor, should be set forth in a 
clear, logical and legible manner on the 
examination report.

4.  The RO should also accord the veteran 
a psychiatric examination by an examiner 
who has not previously examined the 
veteran, in order to ascertain the 
severity of his PTSD.  The RO should also 
inform the veteran of the consequences of 
failing to report for the scheduled 
examination.  The veteran's claims folder 
should be provided to the examiner prior 
to his or her evaluation of the veteran.  
After reviewing the claims folder and 
examining the veteran, the examiner 
should, on the examination report, 
indicate an opinion as to the degree of 
industrial/occupational and social 
impairment caused by the veteran's 
service-connected psychiatric disorder.  
A Global Assessment of Functioning (GAF) 
score should also be determined, and a 
full explanation of its meaning should be 
set forth on the report.  The examiner 
should also discuss the degree of 
industrial, occupational and social 
impairment caused by the veteran's PTSD.

5.  The RO should schedule a social and 
industrial survey of the veteran to 
assess his ability to obtain and maintain 
substantial gainful employment.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and consider all the additional 
evidence.  If any benefit sought, for 
which an appeal has been perfected, 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto 
with additional argument and/or evidence.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



